

Exhibit 10.12


Summary Description of the Compensation of
Non-Employee Directors of TETRA Technologies, Inc.


On December 17, 2009, the Board of Directors approved an increase of the monthly
cash retainers and meeting fees paid to directors who are not officers or
employees of TETRA Technologies, Inc. (Non-Employee Directors) as of January 1,
2010. Directors who are also officers or employees of TETRA Technologies, Inc.
(the Company) do not receive any compensation for duties performed as Directors.


Effective January 1, 2010, each Non-Employee Director other than our Chairman of
the Board, Ralph S. Cunningham, receives the following cash compensation:
 
·  
Monthly cash retainer of $3,333.33.

 
·  
Meeting fees of $1,500 for each Board meeting attended. In addition, members of
the Audit Committee, Management and Compensation Committee, Nominating and
Corporate Governance Committee, and Reserves Committee receive meeting fees of
$1,500 for each committee meeting attended. All meeting fees are payable on the
date of the meeting.

 
Effective January 1, 2010, Dr. Cunningham receives a monthly cash retainer of
$9,583.33. Dr. Cunningham receives no additional compensation for attending
meetings of the committees or the Board, or for serving as our Chairman of the
Board. Additional annual cash retainers of $10,000 are paid to the chairmen of
the Management and Compensation Committee, the Nominating and Corporate
Governance Committee, and the Reserves Committee. An additional annual cash
retainer of $15,000 is paid to the chairman of the Audit Committee. All
additional cash retainer amounts are payable in quarterly installments.


Equity Compensation. On May 20, 2009, each Non-Employee Director, including Dr.
Cunningham, received an award of 12,579 shares of restricted stock with an
aggregate grant date fair market value of $100,003. Twenty-five percent of the
shares of restricted stock so awarded vested on the date of grant, and
additional 25% portions of the award vested on August 20 and November 20, 2009,
and February 20, 2010. It is anticipated that future compensation arrangements
approved by the Board will include awards of grants of approximately $100,000 in
value of restricted stock to each Non-Employee Director on an annual basis, to
be awarded on or about May 20 of each year.
 
Reimbursement of Expenses. All Non-Employee Directors are reimbursed for
out-of-pocket travel expenses incurred in attending meetings of the Board and
committees (including travel expenses of spouses if they are invited by the
Company). Additionally, Non-Employee Directors traveling from out of state to
Board or committee meetings receive a $750 travel stipend.

 
 

--------------------------------------------------------------------------------

 
